ORDER PER CURIAM. Robert W. Seehausen a/k/a Robert Warren Seehausen (Appellant) appeals from the trial court’s September 29, 2016 joint and several judgment entered against him and judgment in default as to his co-defendant wife, Marjorie D. Seehausen a/k/a Marjorie Dawn Seehausen, and in favor of The Metropolitan St. Louis Sewer District (Respondent) in the amount of $1,190.77 principal and $178.62 attorney’s fees, aggregating to $1,369.39; plus costs of court and $120.00 special process server fees. We have-reviewed Appellant’s brief1 and the record oh appeal and conclude the trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Arcese v. Daniel Schmitt & Company, 504 S.W.3d 772, 777 (Mo. App. E.D. 2016). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to-the parties for their use only. We affirm the decision pursuant to Missouri 'Rule of Civil Procedure 84.16(b).  . Respondent did not file a brief.